                                                                           FILED
1 ~                                                             CLERK, U.S. D!STRICTCOUR7

2,
                                                           ~           SEP 2~ 2019
3
                                                               CEMTFiAL ~ISTRI     CALIFORNfA
4                                                              EASTERN DIVI.~'il     Y DEPUTY


5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
      ~ UI~IITED STATES OF AMERICA,               Case No.: > ~• I ~' ~- Il,.~,j _ o .S l
11
                        Plaintiff,                ORDER OF DETENTION PENDING
12                                                FURTHER REVOCATION
                 v.                               PROCEEDINGS
13                                                  ED.R. CRIM.P. 32.1(a)(6); 18
       ~.v A-(~ GA~~-cam ~-r`r~ ,~tZ               .S.C. § 3143(a)(1))
14
                     Defendant.
15
16'        The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the <~ ~i~ +r~.~                 District of
18         ~~~ ~~      for alleged violations) ofthe terms and conditions ofprobation
19 or supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1),the Court finds that:
22 A.(~ The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee ifreleased under 18
24            U.S. .§ 3142(b)or (c). This fording is based on the following:
25           (        information in the Pretrial Services Report and Recommendation
26           (,~ information in the violation petition and reports)
27           (~ the defendant's nonobjection to detention at this time
28            O       other:


                                              1
 1          and/ or
 2 B.(~~The defendant has not met his/her burden of establishing by clear and

 31         convincing evidence that he/she is not likely to pose a danger to the safety
 4~         ofany other person or the community ifreleased under 18 U.S.C.
 5          § 3142(b)or(c). This finding is based on the following:
 6         (
           .~ information in the Pretrial Services Report and Recommendation
 7.        (~in~ormation in the violation petition and reports)
 8         (►~ the defendant's nonobjection to detention at this time
 9          O      other•
10
11 IT TI~REFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: ~ I v~ ~ ~~                              `~N-~vr-•an.~--r.
15                                       UNITED STATES MAGISTRATE JUDGrE
16
17
18
19 'i
20
21
22
23
24
25
26
27
28


                                            2
